Exhibit 10

 

Allstate Finance Company, LLC

3100 Sanders Road

Northbrook, IL  60062

 

Re: Agent Loans Sale Agreement and Assignment for those Agent Loans and Loan
Commitments listed on Exhibit A (“Sale Agreement”)

 

Allstate Bank (“Seller”), by this Sale Agreement, hereby agrees to sell, assign,
transfer and deliver to Allstate Finance Company, LLC (“Purchaser”) without
recourse on November 4, 2011 (or such other alternative date as the parties
mutually agree) (the “Effective Date”), all of its rights, title and interest
in, to and under those certain agent loans, including accrued but unpaid
interest thereon, and all existing unfunded agent loan commitments, as listed on
Exhibit A attached hereto (collectively, the “Loans”). The foregoing shall
specifically include, but not by way of limitation: (i) promissory notes or
other evidences of indebtedness secured in whole or part by assignments or other
transfer memorialization of commission streams; (ii) termination payment
provision payments or life insurance proceeds as applicable; (iii) all personal
guarantees and any security interest in personal property given to secure the
debt obligation secured by the respective Loan transaction; and (iv) all claims
(including “claims” as defined in the United States Bankruptcy Code, as amended
(the “Bankruptcy Code”), § 101(5)), suits, causes of action, and any other right
of Seller, whether known or unknown, against any obligor, any guarantor of an
obligor’s obligations or any of their affiliates, agents, representatives,
contractors, advisors, or any other entity that in any way is based upon, arises
out of or is related to any of the foregoing, including, to the extent permitted
under applicable law, all claims (including contract claims, tort claims,
malpractice claims, and claims under any law governing the purchase and sale of,
or indentures for, securities), suits, causes of action, and any other right of
Seller against any attorney, accountant, financial advisor, or other person or
entity arising under or in connection with the foregoing, in each case, solely
to the extent related to the Loans (collectively, the “Claims”).  In this Sale
Agreement, an agent to whom a Loan was extended may also be referred to as the
“obligor”.

 

Purchaser hereby purchases the Loans pursuant to the terms set forth in this
Sale Agreement and on the Purchase Price Schedule attached hereto.

 

1.             In order to induce Purchaser to purchase the Loans, Seller hereby
represents and warrants to Purchaser that:

 

(a)           Seller is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its charter and has the proper power and
authority to enter into and perform its obligations under this Sale Agreement
and to sell, assign, transfer and deliver to the Purchaser the Loans.

 

(b)           This Sale Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Seller, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(c)           Seller is the legal, record and beneficial owner of the Loans. 
Seller has, and will have as of the Effective Date, good and valid title to the
Loans, free and clear of all liens, claims, security interests, defenses, rights
of set-off, options or encumbrances of any kind (“Encumbrances”); and, upon
delivery of such Loans and payment therefor pursuant hereto, good and valid
title to such Loans, free and clear of all Encumbrances, will be transferred to
Purchaser.  The Loans are not subject to any prior sale,

 

--------------------------------------------------------------------------------


 

transfer, assignment or participation by Seller or any agreement by Seller to
assign, convey, transfer or participate, in whole or in part.

 

(d)           Seller’s execution, delivery, and performance of this Sale
Agreement, the sale and delivery of the Loans to be sold hereunder, and
consummation of the transactions contemplated hereby will not result in a breach
or violation of any provision of (i) Seller’s organizational documents, (ii) any
statute, law, writ, order, rule or regulation of any governmental authority
applicable to Seller, (iii) any judgment, injunction, decree or determination
applicable to Seller or (iv) any contract, indenture, mortgage, loan agreement,
note, lease or other instrument by which Seller may be bound or to which any of
the assets of Seller are subject.

 

(e)           No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency or other third party, that has not been obtained is required
for Seller’s execution, delivery and performance of this Sale Agreement, the
sale and delivery of the Loans being sold hereunder, or consummation of the
transactions contemplated hereby.

 

(f)            Seller has received no notice and has no actual knowledge that
the Loans (i) were not duly authorized, executed, issued and delivered and
(ii) do not now constitute valid and legally binding obligations of the obligor
enforceable in accordance with their terms (except as limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles).

 

(g)           At the Effective Date, (i) the information set forth on Exhibit A
is complete, true and correct in all material respects, and (ii) all necessary
and appropriate documents evidencing the transfer to Purchaser of the Loans will
be executed by a person duly authorized to do so, will be lawfully delivered,
and will be valid, binding and enforceable in accordance with such documents’
terms.

 

(h)           To the best of Seller’s knowledge, there are no conditions or
restrictions applicable to the Loans that would prohibit the assignment thereof
to Purchaser.

 

2.             In order to induce Seller to sell the Loans, Purchaser hereby
makes the following representations and warranties:

 

(a)           Purchaser is duly organized and validly existing and in good
standing under the laws and jurisdiction of its formation or incorporation, and
has the corporate or other power and authority to purchase and hold the Loans
and to enter into and perform its obligations under this Sale Agreement.

 

(b)           This Sale Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Purchaser, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principals.

 

(c)           Purchaser’s execution, delivery, and performance of this Sale
Agreement, the purchase of the Loans to be purchased hereunder, and the
consummation of the transactions contemplated hereby will not result in a breach
of any provision of (i) Purchaser’s organizational documents, (ii) any statute,
law, writ, order, rule, or regulation of any governmental authority applicable
to Purchaser, (iii) any judgment, injunction, decree or determination applicable
to Purchaser, or (iv) any contract, indenture, mortgage, loan agreement, note,
lease, or other instrument by which Purchaser may be bound or to which any of
the assets of Purchaser are subject.

 

2

--------------------------------------------------------------------------------


 

(d)           No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency or other third party that has not been obtained is required
for Purchaser’s execution, delivery and performance of this Sale Agreement, the
purchase of the Loans being purchased hereunder, or consummation of the
transactions contemplated hereby.

 

3.             The sale, assignment and transfer of the Loans and the foregoing
representations, warranties and agreements of each of Seller and Purchaser shall
be deemed made on and at the date of Seller’s transfer of the Loans to Purchaser
or its nominee.  Purchaser shall have no recourse against Seller, nor shall
Seller incur any liability, for any misstatement (whether material or
immaterial) or omission (whether negligent or otherwise) of any signatory to or
any of the other parties to the Loans (other than of Seller to the extent set
forth herein).

 

4.             Seller and Purchaser hereby agree that in consideration of the
transfer to Purchaser by Seller of the Loans pursuant hereto, Purchaser, upon
delivery to Purchaser of the Loans, together with duly authorized documents as
appropriate to effect transfer, will pay to Seller by wire transfer of
immediately available funds the amount determined in accordance with the
attached Purchase Price Schedule and in accordance with the payment wiring
instructions set forth on the Purchase Price Schedule (or such other account of
Seller as Seller may direct).  Transfer of the Loans will take place pursuant to
the following instructions: Seller will deliver the originals of the Loans and
all supporting documentation to:

 

Allstate Finance Company, LLC

3100 Sanders Road

Northbrook, Illinois 60062

 

5.             From and after the date hereof, each of Purchaser and Seller
covenants and agrees to execute and deliver all such agreements, instruments and
documents or modifications, including (but not by way of limitation)
assignments, U.C.C. filings of assignment or modification, and to take all such
further actions as the other party may reasonably request from time to time (at
the requesting party’s expense) to carry out the intent and purposes and to
consummate the transactions contemplated hereby and to fully effect the transfer
of the Loans to Purchaser.

 

6.             If at any time after the closing of the transactions contemplated
hereby, Seller receives any payment or other distributions of cash (including
principal, interest, or premium), notes, securities, or other property
(including collateral) or proceeds under or in respect of the Loans (a
“Distribution”), Seller shall (i) accept and hold the Distribution for the
account and sole benefit of Purchaser, (ii) have no equitable or beneficial
interest in the Distribution, and (iii) promptly deliver the Distribution to
Purchaser in accordance with the wiring instructions set forth on the Purchase
Price Schedule (free of any withholding, setoff, recoupment, or deduction of any
kind except as required by law).

 

7.             Both parties shall maintain the confidentiality of the terms of
this transaction unless otherwise required by law or regulatory authority,
except that the parties may disclose the terms of the transaction to respective
attorneys, accountants, and other advisors.

 

8.             Each party shall bear its own costs and expenses in connection
with the preparation, execution and enforcement of this Sale Agreement.

 

9.             The respective agreements, representations, warranties and other
statements of Seller and Purchaser set forth in or made pursuant to this Sale
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of Purchaser or Seller or any of their respective

 

3

--------------------------------------------------------------------------------


 

partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Loans sold hereunder.

 

10.           This Sale Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to agreements made
and to be performed entirely within such state.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION,
OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS SALE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS SALE AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

11.           This Sale Agreement will inure to the benefit of and be binding
upon the parties hereto, and in each case their respective successors, and no
other person will have any right or obligation hereunder.

 

12.           The invalidity or unenforceability of any section, paragraph or
provision of this Sale Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof.  If any section, paragraph
or provision of this Sale Agreement is for any reason determined to be invalid
or unenforceable, there shall be deemed to be made changes (and only such
changes) as are necessary to make it valid and enforceable.

 

13.           This Sale Agreement constitutes the entire agreement of the
parties related to the sale of the Loans and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This Sale Agreement may be executed
in two or more counterparts, each one of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.

 

14.           This Sale Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

 

Allstate Bank

 

 

 

 

 

By:

/s/ Nick Georgakopoulos

 

Name: Nick Georgakopoulos

 

Title: President

 

Date: November 4, 2011

 

 

Accepted and agreed to this 4th day of November, 2011.

 

Allstate Finance Company, LLC

 

 

By:

/s/ Mario Rizzo

 

Name: Mario Rizzo

 

Title: Senior Vice President and Treasurer

 

 

5

--------------------------------------------------------------------------------